DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of determining that a vehicle is “broken” by comparing data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “server” in the preamble, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “server”, the claim encompasses mentally generating two sets of data by observing a vehicle state at two different points in time, or mentally generating the data with the aid of pen and paper, and mentally performing a comparison of the two data sets. The claim is also directed to generic computer performing generic computer functions of simply generating and comparing data, storing data, and additionally, the claim merely recites TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because the claim recites a “server”, however, the “server” is recited at a high-level of generality and amounts to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the “server” does not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “server” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to receiving and generating data which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 3, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to receiving and generating data which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 4, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to storing data which may be performed mentally and which is a generic computer function, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing characteristics of feedback, where any feedback whatsoever may be determined mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 6, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to receiving and transmitting data, where receiving data may be 

As per Claim 7, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing characteristics of feedback, where any feedback whatsoever may be determined mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to receiving data, where receiving data may be performed mentally and is also a generic computer function, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 9, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing data which does not amount to significantly more than the judicial exception.

As per Claim 10, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing characteristics of feedback, where any feedback whatsoever may be determined mentally, therefore, the claim does not amount to significantly more than the judicial exception.



As per Claim 12, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim describes that a vehicle communicates with “at least one of a mobile terminal, a network, or an autonomous vehicle other than the sharing vehicle” but does not recite how or if this communication is linked in any way to the steps of Claim 1 and does not recite what would be communicated, therefore, the claim amounts to simply describing a generic computer system of a vehicle capable of performing a communication with another system, however, as explained in the parent claim rejection, the courts have determined that transmission of data does not show an improvement in computer-functionality, where the mention of the vehicle merely serves to generally linking the use of the judicial exception to a particular technological environment, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 13, the claim recites steps of determining that a vehicle is “broken” by comparing data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “sharing vehicle” in the preamble, nothing in these claim elements preclude TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because the claim recites a “sharing vehicle”, however, the “sharing vehicle” is recited at a high-level 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “sharing vehicle” amounts to no more than mere instructions to apply the exception using generic computer components, where the mention of the vehicle merely serves to generally linking the use of the judicial exception to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 13. The claim is directed to generating data which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 15, said claim is rejected as it fails to correct the deficiency of Claim 13. The claim is directed to storing data which may be performed mentally and which is a generic computer function, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 16, said claim is rejected as it fails to correct the deficiency of Claim 13. The claim is directed to describing characteristics of feedback, where any feedback whatsoever may be determined mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 17, said claim is rejected as it fails to correct the deficiency of Claim 13. The claim is directed to monitoring which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 18, said claim is rejected as it fails to correct the deficiency of Claim 13. The claim is directed to using data to perform a calculation which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 19, said claim is rejected as it fails to correct the deficiency of Claim 13. The claim is directed to describing characteristics of feedback, where any feedback whatsoever may be determined mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 20, said claim is rejected as it fails to correct the deficiency of Claim 13. The claim does not recite any steps describing exactly how it is determined that a request is not “approved”, and the claim encompasses a person mentally making this 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 11, the subject matter is the claimed “The method of claim 10, further comprising, when the request to pay the expense for the broken device is not approved, setting restriction on use of the sharing vehicle”.
There is no disclosure regarding how it is determined that the “request to pay” is “not approved”, where such disclosure is required to perform the claimed steps.

“The vehicle may calculate a cost for repairing the breakage of the display device and the side glass, displays the calculated repair costs on another display device an audio device for the user, and request agreement and approval on payment of the repair costs through the payment system. If the user does not agree with the request for the repair costs and performs an additional breakage leading behavior, a message indicative of a possible restriction on the use of the vehicle may be displayed and restrictions on a maximum speed, an available time to use, etc. of the vehicle may be set”,
however, there is no disclosure of how the any approval of the request is determined, or of how it is determined that “the user does not agree with the request for the repair costs”. The disclosure does not recite any method steps performed by some system, or recite the actions of a user that are recognized by some system that must take place, in order to determine that a request is not approved.
As such, there is no indication in the specification that the inventors had possession of the method of claim 10, further comprising, when the request to pay the expense for the broken device is not approved, setting restriction on use of the sharing vehicle.

As per Claim 20, the subject matter is the claimed “The method of claim 19, further comprising, when the request to pay the expense for the broken device is not approved, setting restriction on use of the sharing vehicle”.
request to pay” is “not approved”, where such disclosure is required to perform the claimed steps.
P[00331] of the Applicant’s specification recites
“The vehicle may calculate a cost for repairing the breakage of the display device and the side glass, displays the calculated repair costs on another display device an audio device for the user, and request agreement and approval on payment of the repair costs through the payment system. If the user does not agree with the request for the repair costs and performs an additional breakage leading behavior, a message indicative of a possible restriction on the use of the vehicle may be displayed and restrictions on a maximum speed, an available time to use, etc. of the vehicle may be set”,
however, there is no disclosure of how the any approval of the request is determined, or of how it is determined that “the user does not agree with the request for the repair costs”. The disclosure does not recite any method steps performed by some system, or recite the actions of a user that are recognized by some system that must take place, in order to determine that a request is not approved.
As such, there is no indication in the specification that the inventors had possession of the method of claim 19, further comprising, when the request to pay the expense for the broken device is not approved, setting restriction on use of the sharing vehicle.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the preamble of the claim recites “A method for monitoring a sharing vehicle by a server in an Automated Vehicle and Highway System (AVHS), the method comprising”, but then makes no mention of the “server” in any other portion of the claim. It is then unclear what steps of the claim, if any, are required to be performed by the “server”, and what steps may be performed by something other than the “server”.
Therefore, the claim is unclear.

As per Claim 4, the claim recites “when a breakage occurs in the sharing vehicle, storing comparison data between the initial state data and the operating state data; and storing the comparison data”.
It is unclear why the step of “storing comparison data” is performed twice. This causes the scope of the claim to be unclear, as it is unclear if the Applicant is attempting to imply that the “comparison data” is stored in two separate but identical steps resulting in two separate instances of the “comparison data” existing simultaneously, or if the second “storing” step overwrites the “comparison data” of the first “storing” step.
Therefore, the claim is unclear. 

As per Claim 12, the claim recites “The method of claim 1, wherein the sharing vehicle communicates with at least one of a mobile terminal, a network, or an autonomous vehicle other than the sharing vehicle”.
It is unclear what data is communicated in the step “wherein the sharing vehicle communicates”. The claim does not recite any limitations that appear to be based on the steps of Claim 1, making it unclear not only what is communicated, but making it unclear how Claim 12 further limits the method of Claim 1.
Therefore, the claim is unclear.

As per Claim 13, the preamble of the claim recites “A method for monitoring a sharing vehicle by the sharing vehicle in an Automated Vehicle and Highway System (AVHS), the method comprising”, but then makes no mention of the “sharing vehicle” actually performing any specific step of the body of the claim. It is then unclear what steps of the claim, if any, are required to be performed by the “sharing vehicle”, and what steps may be performed by something other than the “sharing vehicle”.
Therefore, the claim is unclear.

As per Claim 18, the claim recites “The method of claim 17, wherein data on the monitoring is used to calculate expense for the broken device”.
It is unclear if the “data on the monitoring” results from the “monitoring” of Claim 17, or if this data may originate from some step not related to the steps of Claim 17. The term “on the monitoring” does not clearly explain how this data is “on” a step monitoring” in Claim 17.
Therefore, the claim is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye et al. (WO2019/185359A1).

Regarding Claim 1, Ye et al. teaches the claimed method for monitoring a sharing vehicle (“…the vehicle 100 is a shared autonomous vehicle that is configured to drive autonomously to the location of a user/passenger…”, see P[0048]) by a server (“Embodiments may also be practiced in distributed computing environments where tasks are performed by local and remote processing devices that are linked (either by  in an Automated Vehicle and Highway System (AVHS), the method comprising:
generating initial state data on the sharing vehicle (“The prior model pool 180 includes a plurality baseline image models 192, which corresponds to the cabin 130 in different conditions and configurations”, see P[0044]);
generating operating state data on the sharing vehicle (“The controller is configured to generate an event image model of the cabin of the vehicle based on the generated image data after the passenger event”, see P[0007]);
determining that the sharing vehicle is broken, by comparing the initial state data and the operating state data (“The sensing system 124 is configured to select at least one of the baseline image models 192 of the prior model pool 180 for comparison to the event image model data 184 in order to identify the image deviations of the deviation data 190”, see P[0044]); and
transmitting a feedback to the sharing vehicle based on the determination (“The action system 628 then takes proper action, such as notifying the passenger based on the detection results via the notification data 178”, see P[0069]).

Regarding Claim 2, Ye et al. teaches the claimed method of claim 1, further comprising receiving information on a state prior to operation from the sharing vehicle, wherein the information on the state prior to the operation is acquired by at least one device of the sharing vehicle (“The prior model pool 180 includes a plurality baseline image models 192, which corresponds to the cabin 130 in different , and the initial state data is generated based on information on the state prior to the operation (“Next, in block 212 of the method 200, the vehicle sensing system 124 compares the event image model data 184 to a selected one of the baseline image models 192, which is selected from the prior model pool 180”, see P[0052]), where the “operation” encompasses any event whatsoever, such as the event of the event image model data (see P[0051] and the citations of the parent claim rejection).

Regarding Claim 3, Ye et al. teaches the claimed method of claim 1, further comprising receiving information on an in-operation state from the sharing vehicle, wherein the operating state data is generated based on the information on the in-operation state (“The controller is configured to generate an event image model of the cabin of the vehicle based on the generated image data after the passenger event”, see P[0007]).

Regarding Claim 4, Ye et al. teaches the claimed method of claim 1, further comprising:
when a breakage occurs in the sharing vehicle, storing comparison data between the initial state data and the operating state data (“The sensing system 124 is configured to select at least one of the baseline image models 192 of the prior model pool 180 for comparison to the event image model data 184 in order to identify the image deviations of the deviation data 190”, see P[0044]); and
storing the comparison data (“The sensing system 124 is configured to select at least one of the baseline image models 192 of the prior model pool 180 for comparison to the event image model data 184 in order to identify the image deviations of the deviation data 190”, see P[0044]).

Regarding Claim 12, Ye et al. does not expressly recite the claimed method of claim 1, wherein the sharing vehicle communicates with at least one of a mobile terminal, a network, or an autonomous vehicle other than the sharing vehicle (“…the transceiver 118 of the vehicle 100, which is also referred to as a wireless transmitter and receiver, is configured to wirelessly transmit data, such as notification data 178, from the vehicle 100 to another electronic device (not shown) and to wirelessly receive data from another electronic device via the Internet, for example. Thus, the transceiver 1 18 operably connects the vehicle 100 to the Internet and to other electronic devices”, see P[0035]).

Regarding Claim 13, Ye et al. teaches the claimed method for monitoring a sharing vehicle (“…the vehicle 100 is a shared autonomous vehicle that is configured to drive autonomously to the location of a user/passenger…”, see P[0048]) by the sharing vehicle (“Embodiments may also be practiced in distributed computing environments where tasks are performed by local and remote processing devices that are linked (either by hardwired links, wireless links, or by a combination thereof) through a communications network”, see P[00101]) in an Automated Vehicle and Highway System (AVHS), the method comprising:
generating initial state data on the sharing vehicle (“The prior model pool 180 includes a plurality baseline image models 192, which corresponds to the cabin 130 in different conditions and configurations”, see P[0044]);
generating operating state data on the sharing vehicle (“The controller is configured to generate an event image model of the cabin of the vehicle based on the generated image data after the passenger event”, see P[0007]);
determining as to whether the sharing vehicle is broken, by comparing the initial state data and the operating state data (“The sensing system 124 is configured to select at least one of the baseline image models 192 of the prior model pool 180 for comparison to the event image model data 184 in order to identify the image deviations of the deviation data 190”, see P[0044]); and
transmitting a feedback to a user based on the determination (“The action system 628 then takes proper action, such as notifying the passenger based on the detection results via the notification data 178”, see P[0069]).

Regarding Claim 14, Ye et al. teaches the claimed method of claim 13, wherein the initial state data is generated based on information on a state prior to operation acquired by at least one device of the sharing vehicle (“Next, in block 212 of the method 200, the vehicle sensing system 124 compares the event image model data 184 to a selected one of the baseline image models 192, which is selected from the prior model pool 180”, see P[0052]), where the “operation” encompasses any event whatsoever, such as the event of the event image model data (see P[0051] and the citations of the parent claim rejection).

Regarding Claim 15, Ye et al. teaches the claimed method of claim 13, further comprising, when a breakage occurs in the sharing vehicle, storing comparison data between the initial state data and the operating state data (“The sensing system 124 is configured to select at least one of the baseline image models 192 of the prior model pool 180 for comparison to the event image model data 184 in order to identify the image deviations of the deviation data 190”, see P[0044]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (WO2019/185359A1) in view of Naka et al. (JP2002319097A).

method of claim 1, wherein, when a breakage occurs in the sharing vehicle, the feedback comprises a request to diagnose a broken device.
However, Naka et al. (JP2002319097A) teaches that when it is determined that a failure diagnosis is necessary, a server instructs a vehicle to execute a failure diagnosis (Naka et al.; see P[0044]-P[0045]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ye et al. with the teachings of Naka et al., and wherein, when a breakage occurs in the sharing vehicle, the feedback comprises a request to diagnose a broken device, as rendered obvious by Naka et al., in order to select an “optimal repair method” (Naka et al.; see P[0046]).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (WO2019/185359A1) in view of Naka et al. (JP2002319097A) further in view of Fox (10,261,777).

Regarding Claim 6, Ye et al. does not expressly recite the claimed method of claim 5, further comprising:
receiving a diagnosis result in response to the request to diagnose the broken device; and
based on a result of the diagnosis, transmitting control information on the broken device to the sharing vehicle.
However, Fox (10,261,777) teaches a server that may receive a report from a vehicle indicating an error of an ECU, and when an error has been determined, the server may perform a control action that may place the ECU is a different mode of operation (Fox; see col.27, particularly lines 14-34 and FIG. 18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ye et al. with the teachings of Fox, and to receive a diagnosis result in response to the request to diagnose the broken device, and based on a result of the diagnosis, transmitting control information on the broken device to the sharing vehicle, as rendered obvious by Fox, in order to implement a control action when “at least one anomaly is identified” (Fox; Abstract).



Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (WO2019/185359A1) in view of Naka et al. (JP2002319097A) further in view of Omura et al. (JP2002331884A).

Regarding Claim 7, Ye et al. does not expressly recite the claimed method of claim 5, wherein the feedback further comprises a user guide regarding the broken device.
Omura et al. (JP2002331884A) teaches a server sending a program for fault corresponding guidance based on a “level” of a vehicle failure, where the program causes guidance steps to be displayed based on an inspection result of the server, such as directing the user to repair the vehicle (Omura et al.; see P[0085]-P[0090]), where failure of a specific device may be determined (Omura et al.; see P0052]), where the guidance information for the user is equivalent to the claimed “user guide”, therefore, this guidance is clearly “regarding” any identified failed component or device of the vehicle.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ye et al. with the teachings of Omura et al., and wherein the feedback further comprises a user guide regarding the broken device, as rendered obvious by Omura et al., in order to “provide a server for a vehicle failure diagnosis, capable of failure diagnosing and testing a vehicle without going to a service factory or the like” (Omura et al.; see “Overview”).

Regarding Claim 8, Ye et al. does not expressly recite the claimed method of claim 7, further comprising receiving, from the sharing vehicle, data on monitoring as to whether a user takes an action in accordance with the user guide.
However, Omura et al. (JP2002331884A) teaches a server sending a program for fault corresponding guidance based on a “level” of a vehicle failure, where the program causes guidance steps to be displayed based on an inspection result of the user guide”, this selection is then an indication “as to whether a user takes an action in accordance with the user guide” which is provided to the server.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ye et al. with the teachings of Omura et al., and to receive, from the sharing vehicle, data on monitoring as to whether a user takes an action in accordance with the user guide, as rendered obvious by Omura et al., in order to “provide a server for a vehicle failure diagnosis, capable of failure diagnosing and testing a vehicle without going to a service factory or the like” (Omura et al.; see “Overview”).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (WO2019/185359A1) in view of Naka et al. (JP2002319097A) further in view of Omura et al. (JP2002331884A), further in view of Sakurada et al. (2019/0206149).

Regarding Claim 9, Ye et al. does not expressly recite the claimed method of claim 8, wherein the data on the monitoring is used to calculate expense for the broken device.
Sakurada et al. (2019/0206149) teaches notifying a vehicle user of a repair necessity, and teaches that a user may be notified of maintenance user information, and in response to a demand by the user using a terminal display, a cost of repair work may be estimated (Sakurada et al.; see P[0127] and P[0140]-P[0143], also see P[0149]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ye et al. with the teachings of Sakurada et al., and wherein the data on the monitoring is used to calculate expense for the broken device, as rendered obvious by Sakurada et al., in order to provide an “an estimate of cost related to servicing/maintenance or a repair work” (Sakurada et al.; see P[0141]).



Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (WO2019/185359A1) in view of Naka et al. (JP2002319097A) further in view of Ahmed et al. (10,019,771).

Regarding Claim 10, Ye et al. does not expressly recite the claimed method of claim 5, wherein the feedback further comprises a request to pay expense for the broken device.
However, Ahmed et al. (10,019,771) teaches a server transmitting a service payment request to a vehicle, where the service payment request causes a request for 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ye et al. with the teachings of Ahmed et al., and wherein the feedback further comprises a request to pay expense for the broken device, as rendered obvious by Ahmed et al., in order to “indicate that a service payment is due for the service(s) rendered to the vehicle” (Ahmed et al.; see col.6, lines 33-35).

Regarding Claim 11, Ye et al. does not expressly recite the claimed method of claim 10, further comprising, when the request to pay the expense for the broken device is not approved, setting restriction on use of the sharing vehicle.
However, Ahmed et al. (10,019,771) teaches a server transmitting a service payment request to a vehicle, where the service payment request causes a request for a payment to be made to be displayed to a user (Ahmed et al.; see col.13, particularly lines 45-60), where a service may include “part repair/replacement” (Ahmed et al.; see col.2, particularly lines 40-52), and if a user chooses not to make a payment such as by declining to authorize a payment, the vehicle is maintained in an inoperable state such as by use of a powertrain control module (Ahmed et al.; see col.14, particularly lines 19-46).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ye et .



Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (WO2019/185359A1) in view of Omura et al. (JP2002331884A).

Regarding Claim 16, Ye et al. does not expressly recite the claimed method of claim 13, wherein the feedback comprises a user guide regarding a broken device.
However, Omura et al. (JP2002331884A) teaches a server sending a program for fault corresponding guidance based on a “level” of a vehicle failure, where the program causes guidance steps to be displayed based on an inspection result of the user guide”, therefore, this guidance is clearly “regarding” any identified failed component or device of the vehicle.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ye et al. with the teachings of Omura et al., and wherein the feedback comprises a user guide regarding a broken device, as rendered obvious by Omura et al., in order to “provide a server for a vehicle failure diagnosis, capable of failure diagnosing and testing a vehicle without going to a service factory or the like” (Omura et al.; see “Overview”).

Regarding Claim 17, Ye et al. does not expressly recite the claimed method of claim 16, further comprising monitoring whether the user takes an action in accordance with the user guide.
However, Omura et al. (JP2002331884A) teaches a server sending a program for fault corresponding guidance based on a “level” of a vehicle failure, where the program causes guidance steps to be displayed based on an inspection result of the server, such as directing the user to repair the vehicle, and where a selection of a user of guidance information is transmitted to the server (Omura et al.; see P[0085]-P[0090]), therefore, because the guidance information for the user is equivalent to the claimed “user guide”, this selection is then an indication “whether the user takes an action in accordance with the user guide” which is provided to the server.
.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (WO2019/185359A1) in view of Omura et al. (JP2002331884A) further in view of Sakurada et al. (2019/0206149).

Regarding Claim 18, Ye et al. does not expressly recite the claimed method of claim 17, wherein data on the monitoring is used to calculate expense for the broken device.
However, Sakurada et al. (2019/0206149) teaches notifying a vehicle user of a repair necessity, and teaches that a user may be notified of maintenance user information, and in response to a demand by the user using a terminal display, a cost of repair work may be estimated (Sakurada et al.; see P[0127] and P[0140]-P[0143], also see P[0149]).
.



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (WO2019/185359A1) in view of Omura et al. (JP2002331884A) further in view of Ahmed et al. (10,019,771).

Regarding Claim 19, Ye et al. does not expressly recite the claimed method of claim 16, wherein the feedback further comprises a request to pay expense for the broken device.
However, Ahmed et al. (10,019,771) teaches a server transmitting a service payment request to a vehicle, where the service payment request causes a request for a payment to be made to be displayed to a user (Ahmed et al.; see col.13, particularly lines 45-60), where a service may include “part repair/replacement” (Ahmed et al.; see col.2, particularly lines 40-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ye et 

Regarding Claim 20, Ye et al. does not expressly recite the claimed method of claim 19, further comprising, when the request to pay the expense for the broken device is not approved, setting restriction on use of the sharing vehicle.
However, Ahmed et al. (10,019,771) teaches a server transmitting a service payment request to a vehicle, where the service payment request causes a request for a payment to be made to be displayed to a user (Ahmed et al.; see col.13, particularly lines 45-60), where a service may include “part repair/replacement” (Ahmed et al.; see col.2, particularly lines 40-52), and if a user chooses not to make a payment such as by declining to authorize a payment, the vehicle is maintained in an inoperable state such as by use of a powertrain control module (Ahmed et al.; see col.14, particularly lines 19-46).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ye et al. with the teachings of Ahmed et al., and when the request to pay the expense for the broken device is not approved, setting restriction on use of the sharing vehicle, as rendered obvious by Ahmed et al., in order to “indicate that a service payment is due for the service(s) rendered to the vehicle” (Ahmed et al.; see col.6, lines 33-35), and in order to cause a vehicle to be inoperable if a user does not provide a payment for a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662